Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I.  A rotor arresting device for a wind turbine having a rotor, a rotational assembly connected in a torsionally rigid manner to the rotor, and a static assembly fixed in position relative to the rotational assembly, the rotor arresting device comprising: a toothed disk configured to be arranged on the rotational assembly, the toothed disk having a plurality of arresting recesses arranged along a circumference, wherein two adjacent arresting recesses of the plurality of arresting recesses form a tooth; a first arresting module having a first arresting element, and a second arresting module having a second arresting element, wherein the first arresting module and the second arresting module are configured to be arranged on the static assembly, wherein the first arresting element and the second arresting element are arranged and configured to engage in the plurality of arresting recesses of the toothed disk, and wherein a spacing between the first arresting element and the second arresting element in a circumferential direction of the toothed disk is a non-integral multiple of a tooth tip spacing of 
	II.  At least one of the first arresting module or the second arresting module is configured to be arranged on a support frame (claim 9).
	III.  At least one of the first arresting module or the second arresting module is configured to be arranged on a base support (claim 9).
	IV.  At least one of the first arresting module or the second arresting module is configured to be arranged on a generator stator (claim 9).
	V.  At least one of the first arresting module or the second arresting module is configured to be arranged on a stator support (claim 9).
	VI.  At least one of the first arresting module or the second arresting module is configured to be arranged on a machine support (claim 9).
	VII.  At least one of the first arresting module or the second arresting module is configured to be arranged on a bearing device of a main shaft (claim 9).
	VIII.  The toothed disk configured to be arranged on a generator rotor (claim 10).
	IX.  The toothed disk configured to be arranged on a rotor disk (claim 10).
	X.  The toothed disk configured to be arranged on a main shaft (claim 10).
	XI.  The toothed disk configured to be arranged on an input side of a transmission, or an output side of the transmission (claim 10).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear to be generic:  claims 1-8 and 11-18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XI lack unity of invention because even though the inventions of these groups require the technical feature of a rotor arresting device for a wind turbine having a rotor, a rotational assembly connected in a torsionally rigid manner to the rotor, and a static assembly fixed in position relative to the rotational assembly, the rotor arresting device comprising: a toothed disk configured to be arranged on the rotational assembly, the toothed disk having a plurality of arresting recesses arranged along a circumference, wherein two adjacent arresting recesses of the plurality of arresting recesses form a tooth; a first arresting module having a first arresting element, and a second arresting module having a second arresting element, wherein the first arresting module and the second arresting module are configured to be arranged on the static assembly, wherein the first arresting element and the second arresting element are arranged and configured to engage in the plurality of arresting recesses of the toothed disk, and wherein a spacing between the first arresting element and the second arresting element in a circumferential direction of the toothed disk is a non-integral multiple of a tooth tip spacing of the toothed disk, a wind turbine, and a method for arresting a wind turbine, this technical feature is Valero Lafuente 2012/0266708.
Valero Lafuente 2012/0266708 (figures 2a-2b) discloses a rotor arresting device for a wind turbine (paragraph [0037], for example) having a wind turbine rotor (paragraph [0037], for example that carries unnumbered blades), a rotational assembly 200, 205 connected in a torsionally rigid manner to the rotor, and a static assembly 140 fixed in position relative to the rotational assembly, the rotor arresting device comprising: a toothed disk 150 configured to be arranged on the rotational assembly at 205, the toothed disk having a plurality of arresting recesses (between teeth 150 and corresponding to 153 in figure 4a) arranged along a circumference, wherein two adjacent arresting recesses of the plurality of arresting recesses form a tooth 155; a first arresting module 300 having a first arresting element 350, and a second arresting module 400 having a second arresting element (unnumbered, analogous to 350) wherein the first arresting module and the second arresting module are configured to be arranged on the static assembly 140, wherein the first arresting element and the second arresting element are arranged and configured to engage in the plurality of arresting recesses of the toothed disk, and wherein a spacing between the first arresting element and the second arresting element in a circumferential direction of the toothed disk is a non-integral multiple of a tooth tip spacing of the toothed disk, and a method for arresting the wind turbine. Figure 2a shows the first arresting element 350 of the first arresting module 300 engaged with one recess, where the second arresting element of the second arresting module 400 is not engaged with the recess, which is only capable if the spacing between the first arresting element and the second arresting element in a circumferential direction of the toothed disk is a non-integral multiple of a tooth tip spacing of the toothed disk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Christopher Verdier/Primary Examiner, Art Unit 3745